COURT OF APPEALS OF VIRGINIA


Present: Judges Fitzpatrick, Overton and Senior Judge Hodges
Argued at Salem, Virginia


TULTEX CORPORATION, ET AL.
                                         MEMORANDUM OPINION * BY
v.         Record No. 2734-95-3         JUDGE NELSON T. OVERTON
                                             JULY 2, 1996
JIM HENRY STANLEY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           Martha White Medley (Daniel, Vaughan, Medley
           & Smitherman, on brief), for appellants.
           Robert A. Williams (Williams, Luck and
           Williams, on brief), for appellee.



     Tultex Corporation, the employer, appeals from an award of

benefits to Jim Henry Stanley for an injury by accident he

sustained during his employment.   We find that credible evidence

supports the findings of the commission and affirm the

commission.

     The parties are fully conversant with the record to this

case, and a recitation of the facts is unnecessary to this

memorandum opinion.

     Guided by well established principles, we construe the

evidence in the light most favorable to the party prevailing

below.   Crisp v. Brown's Tysons Corner Dodge, Inc., 1 Va. App.
503, 504, 339 S.E.2d 916, 916 (1986).    "If there is evidence, or

reasonable inferences can be drawn from the evidence, to support

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
the Commission's findings, they will not be disturbed on review,

even though there is evidence in the record to support a contrary

finding."     Morris v. Badger Powhatan/Figgie Int'l, Inc., 3 Va.

App. 276, 279, 348 S.E.2d 876, 877 (1986); see Code § 65.2-706.

"In determining whether credible evidence exists," this Court

will not "retry the facts, reweigh the preponderance of the

evidence, or make its own determination of the credibility of the

witnesses."     Wagner Enters., Inc. v. Brooks, 12 Va. App. 890,

894, 407 S.E.2d 32, 35 (1991) (citation omitted).      "[A]

determination of causation is a factual finding."      Ingersoll-Rand

Co. v. Musick, 7 Va. App. 684, 688, 376 S.E.2d 814, 817 (1989).

     From the medical evidence and testimony presented, the

commission found that Stanley experienced a separate compensable

accident.   Having found in the record credible evidence to

support this conclusion, we affirm the award of the commission.

                                           Affirmed.




                                 - 2 -